Citation Nr: 0714555	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than August 2, 
1990, for the award of service connection for post-traumatic 
stress disorder (PTSD), based on clear and unmistakable error 
(CUE) in an October 1991 RO decision.

2.  Entitlement to an effective date earlier than April 17, 
1991, for a 100 percent schedular rating for PTSD, based on 
clear and unmistakable error (CUE) in an October 1991 RO 
decision and a February 1993 RO decision.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973, including a period of combat service in the 
Republic of Vietnam during the Vietnam War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision that denied an 
earlier effective date for service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for PTSD 
in August 1985, which the RO denied in a final unappealed 
decision in October 1985.

2.  The veteran filed a claim for service connection for PTSD 
in August 1985, which the RO granted in an October 1991 
decision, with an effective date of August 2, 1990.

3.  In October 1991 and February 1993 decisions, the RO also 
awarded a 30 percent schedular rating for PTSD for the period 
from September 1, 1990, through April 17, 1991.  These and 
other RO decisions also awarded periodic temporary 100 
percent ratings based on hospitalizations, as well as a 100 
percent schedular rating for PTSD as of April 17, 1991.

4.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the October 1991 RO decision 
that denied service connection for PTSD or that there was 
error that was undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.

5.  It is shown that the correct facts were not before VA or 
that statutory or regulatory provisions extant at that time 
were incorrectly applied in the October 1991 and February 
1993 RO decisions that awarded a 30 percent schedular rating 
for PTSD for the period from September 1, 1990, through April 
16, 1991; and that but for this error, a 100 percent rating 
would have been warranted for this specific period.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 2, 
1990, for an award of service connection for PTSD have not 
been met.  38 C.F.R. §§ 3.105(a), 3.156, 3.157, 3.400 (2006).

2.  The criteria for an effective date of September 1, 1990, 
for an award of a 100 percent rating for PTSD have been met.  
38 C.F.R. §§ 3.105(a), 3.156, 3.157, 3.400 (2006); 38 C.F.R. 
§§ 4.16, 4.132, Diagnostic Code (DC) 9411 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

These duties to notify and assist do not apply where CUE is 
claimed, either in Board decisions (see Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc)), or in RO decisions (see 
Parker v. Principi, 15 Vet. App. 407 (2002)).  Cf. Sims v. 
Nicholson, 19 Vet. App. 453 (2006) (discussing claims where 
the duty to notify provisions of 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159.  Curiously, 
the veteran's attorney (who is a frequent litigator before 
both the Board and appellate courts in the field of veterans' 
law) erroneously contended in a June 2003 claim in this 
appeal that these notice provisions do apply to this matter.  
However, CUE claims are not conventional appeals; rather, 
they are requests for revision of previous decisions.  A 
claim based on CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Livesay, 15 Vet. 
App. at 178- 179.  Moreover, a litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Ibid.  However, only part of the veteran's appeal 
involves CUE.  Nevertheless, the Board finds that VA has 
notified and assisted the veteran to the fullest extent 
possible.

Nevertheless, VA has endeavored to notify and assist the 
appellant in this adjudication.  The RO sent correspondence 
in November 2003; rating decisions in February 2004 and June 
2004; and a statement of the case in January 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

Recent caselaw has emphasized that once there is a relevant 
final decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  Rudd v. Nicholson, 
No. 02-300, 20 Vet. App. 296 (2006); see Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  In this case, the 
veteran and his counsel specifically describe the 
circumstances for a finding of clear and unmistakable error 
(CUE) in a prior RO decision.  See Andrews, supra (discussing 
the requirement of pleading CUE motions with specificity 
where a claimant is represented by counsel).  Their argument 
is a narrow one, involving the failure to apply the 
provisions of 38 C.F.R. § 3.156(c) regarding new and material 
evidence consisting of service department records.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40,43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

CUE must be made on the basis of the law and evidence at the 
time of the decision at issue.  Porter v. Brown, 5 Vet. App. 
233 (1993).

VA's breach of a duty to assist cannot form the basis for a 
claim of CUE.  Cook v. Principi, 314 F.3d 1334, 1340-41, 
1344-46 (Fed. Cir. 2002); Hazan v. Gober, 10 Vet. App. 511 
(1997); Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  A breach of the duty to 
assist creates an incomplete record, not an incorrect record.  
Cook, 314 F.3d at 1346; Caffrey, 6 Vet. App. at 384.  

The veteran challenges the October 1991 and February 1993 RO 
decisions on the basis of CUE arising from failure to apply 
certain regulations.  The Board's review for CUE is 
necessarily limited to the evidence and law that existed at 
the time of the RO decisions.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Porter v. Brown, 5 Vet. App. 233 
(1993); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

The veteran contends that the October 1991 and February 1993 
RO decisions were clearly and unmistakably erroneous.  With 
regard to the October 1991 RO decision, the veteran alleges 
that the RO failed to apply 38 C.F.R. § 3.156(c), which 
governs effect of supplemental service department records on 
effective date assignments.  With respect to both the October 
1991 and February 1993 RO decisions, the veteran alleges that 
the RO failed to apply 38 C.F.R. § 3.157(b), which treats VA 
hospitalization records as claims to reopen in certain 
circumstances.  With respect to both RO decisions, the 
veteran also contends that the evidence in the record 
supported a 100 percent schedular rating for PTSD all the way 
back to 1985.

On August 16, 1985, the veteran filed a claim for service 
connection for PTSD.  He listed treatment for a psychiatric 
condition since 1983.  The RO denied the claim in an October 
1985 rating decision.  Based on a DD Form 214, received in 
September 1985, the RO noted that the veteran had served in 
the Republic of Vietnam as a machine gunner and that he had 
been awarded several medals (including the Vietnam 
Meritorious Unit Citation, the Gallantry Cross with Palm, and 
the Republic of Vietnam Commendation Medal).  However, the RO 
reasoned that there was no evidence of PTSD either during 
service or in VA medical records from 1985.  The veteran did 
not appeal this decision.  

On February 13, 1991, the veteran filed another claim for 
service connection for PTSD, which he stated had started in 
1985.  He indicated that he had been treated for PTSD at 
various VA facilities since 1985.  He also submitted a copy 
of his DD Form 214, which listed several medals from his 
Vietnam service and his military specialty of machine-gunner.  
In October 1991, the RO awarded service connection for PTSD, 
effective August 2, 1990.  Under 38 C.F.R. § 4.29, the RO 
awarded temporary total ratings based on hospitalization for 
the PTSD for the following periods: August 2, 1990, to August 
31, 1990; April 17, 1991, to July 31, 1991.  Outside these 
periods (that is, from September 1, 1990, to April 16, 1991; 
and from August 1, 1991), the RO awarded schedular 30 percent 
ratings for the PTSD.   The veteran did not appeal any aspect 
of this decision.  

Initially, the Board will address the allegation of CUE 
regarding the award of service connection for PTSD in the 
October 1991 RO decision.

From late July 1985 to early September 1985, the veteran was 
hospitalized at a VA medical facility "because of legal 
reasons," including three citations for driving while 
intoxicated and an assault charge.  He stated that he had 
"used everything including speed and often took beer with 
it."  He also stated that he usually had had a steady job 
for the past 12 years.  He described several childhood 
stressors (the suicide of his mother and an abusive father).  
The diagnoses were alcohol dependence and multiple substance 
abuse.  

Admittedly, prior to 1990 there are occasional references to 
PTSD symptoms and treatment.  But none of this evidence prior 
to August 1, 1990, included any formal diagnosis of PTSD.  
For instance, records from October 1988 reflect participation 
in group therapy, and a December 1988 progress note describes 
increased PTSD symptoms.  There also is an October 1988 
nurse's note that the veteran had a knowledge deficit related 
to PTSD, grief and loss, and family dynamics.  But an October 
1988 VA psychiatric evaluation specifically found that he did 
"not qualify by symptoms at this time for PTSD."  Rather, 
the diagnosis was dysthymia with stress that had started 
early in his childhood.  Indeed, while the veteran reported 
being scared daily and having see a lot of "action" while 
in Vietnam, including ambushes, he specifically stated that 
"he never saw anyone die."  

The veteran was hospitalized for many months in 1990.  On VA 
hospitalization from Aril 1990 to early May 1990, the 
diagnoses were intermittent explosive disorder, episodic 
alcohol abuse, and chronic dysthymia.  However, there was no 
mention of any PTSD.  Significantly, the discharge summary by 
a VA doctor noted that the veteran had had a tour of duty in 
Vietnam but that he "didn't have too much traumatic 
experiences there."  Instead, the psychologist stated that 
the veteran's current problems were due to poor impulse 
control, and he described non-service-related stressors.

According to a July 1990 discharge summary for a period of VA 
hospitalization stretching back to May 1990, the diagnoses 
were intermittent explosive disorder, early onset of primary 
type dysthymic disorder, continuous polysubstance abuse, and 
borderline personality traits.  Although he reported having 
multiple stressors, they were all situational and primarily 
involved financial issues.  

During VA hospitalization from July 10, 1990, to August 1, 
1990, the diagnoses were intermittent explosive disorder, 
polysubstance abuse, and alcohol abuse that was in remission.  
His presenting symptoms included violent behavior toward his 
then-wife and aggression and intimidation.  However, his 
stated preoccupations at the time involved the possible 
foreclosure on his home and his failing marriage.  There was 
no mention of any references to in-service stressors, let 
alone any PTSD diagnoses.

Also, on August 3, 1990, he was admitted to a VA medical 
facility for treatment of substance dependence.  He reported 
having held a job making pots and pans for 17 years, with 
occasional days lost from work because of hangovers.  His 
diagnoses were mixed substance dependence, antisocial 
personality, and borderline personality.  Again, there was no 
mention at all of any PTSD.  

However, the veteran was hospitalized at a VA facility from 
August 2, 1990, to August 30, 1990.  On an August 28, 1990, 
consultation report, the coordinator of the VA mental health 
clinic at that facility discussed an extensive history of in-
service stressors (frequent combat, the deaths of friends and 
fellow soldiers, booby traps) and PTSD symptoms (dreams 
involving the stressors, night sweats, psychogenic amnesia 
involving the stressors, violent behavior, insomnia, 
isolation from others, intense memories, intense flashbacks, 
irritability, anger, sadness, hypervigilance, hyperstartle 
reaction).  The psychologist concluded that "[t]he most 
likely diagnosis is [PTSD] secondary to Vietnam."  He also 
stated that this appeared to be a very severe and chronic 
PTSD.  Although he had stayed at the same job for years, 
working was "a real struggle."  The veteran also reported 
that his symptoms had affected his marital relationship.  The 
psychologist stated that the veteran's PTSD "has had a heavy 
impact on this life."  According to a September 1990 VA 
discharge summary for this period of hospitalization, the 
diagnoses included PTSD in addition to cannabis dependency, 
polysubstance abuse, and a history of depression and bipolar 
disorder.  

The Board is mindful of the existence of various other VA and 
non-VA records, such as a July 1985 discharge summary from 
Mission Detox Evaluation that recommended further evaluation 
for possible Vietnam issues and Vietnam delayed stress 
syndrome.  There also is a September 1985 recommendation by a 
VA vocational counselor that the veteran participate in a 
Vietnam support group to explore possible Vietnam-related 
issues.  However, none of these records was before the RO at 
the time of the October 1991 rating decision that is at issue 
here.  Moreover, with respect to the pre-October 1991 VA 
medical records, at the time of the October 1991 RO decision, 
the existing law did not yet include a "constructive 
notice" rule that VA records were part of the records, even 
when not yet obtained.  The Board may not retroactively apply 
the rule of "constructive notice" under Bell to any 
documents that at the time of the RO's pre-Bell October 1991 
rating decision were within the VA Secretary's control, 
predated that October 1991 RO decision, and could reasonably 
expected to be part of the record.  See Damrel v. Brown, 
6 Vet. App. 242 (1994).

In addition, the Board reiterates that medical records and 
documents received after the RO's October 1991 RO decision 
cannot form the basis for CUE.  Porter v. Brown, 5 Vet. App. 
233 (1993).  For instance, the veteran's then-representative 
informed VA in July 1992 that the veteran had been deemed 
totally disabled for Social Security Administration (SSA) 
purposes because of his PTSD.  However, this evidence post-
dated the October 1991 RO decision.

Rather, the veteran's CUE argument is narrow.  Indeed, it 
bootstraps two arguments together.  Essentially, he contends 
that the CUE in the October 1991 RO decision was its failure 
to apply 38 C.F.R. § 3.156(c), regarding the effect of 
supplemental service department reports on effective dates.  
He contends that the October 1991 RO decision, at least in 
part, was predicated on service department records that 
indicated that the veteran had engaged in combat.  

Under 38 C.F.R. § 3.156(c), a claim could be reopened with 
new and material evidence consisting of supplemental service 
department records.  However, unlike with most reopened 
claims, the effective date of a claim allowed after such 
reopening could relate back to the date of the original 
evaluation.  Compare 38 C.F.R. § 3.400(q)(2) (effective date 
based on service department records) with 38 C.F.R. 
§ 3.400(r) (effective date for otherwise reopened claims).  
Recently, VA promulgated a clarifying regulation that makes 
clear that such supplemental service department records are 
not really typical "new and material evidence."  See 70 
Fed. Reg. 35,388 (June 20, 2005 (proposed rule); see also 71 
Fed. Reg. 52,455 (Sep. 6, 2006) (final rule).  In short, 
under both the prior version of 38 C.F.R. § 3.156(c) and the 
clarified new version, supplemental service department 
records can serve as a basis for an effective date relating 
back to the original claim (which would have been in 1985 in 
this case).  In this regard, neither version is more or less 
favorable to the veteran; they are effectively the same.  

The veteran contends that the October 1991 RO decision was in 
part predicated on the receipt of new service department 
records regarding the veteran's combat service in Vietnam.  
But this misses the critical element.  The October 1991 RO 
decision was predicated entirely on the receipt of evidence 
that substantiated a PTSD diagnosis.  See 38 C.F.R. § 4.126 
(1991); cf. 38 C.F.R. § 3.304(f) (2006).  The veteran's 
combat participation has never been at issue.  Indeed, the 
October 1985 RO decision drew specific attention to the fact 
that the veteran had been a machine gunner in Vietnam and 
that he had received various Vietnam War medals.  

Moreover, the supplemental personnel records did not form any 
basis for the RO's award of service connection.  The new 
version of 38 C.F.R. § 3.156(c) attempts to clarify 
ambiguities by stating that an award based "all or in part" 
on the service department records contemplated by 38 C.F.R. 
§ 3.156(c)(1) is effective on the date entitlement arose or 
the date of the previously decided claim, whichever is later.  
71 Fed. Reg. 52,455 (Sep. 6, 2006) (clarifying 38 C.F.R. 
§ 3.156(c)(3)).  The additional service department records 
certainly fleshed out the veteran's combat by specifying 
campaigns that he participated in during the Vietnam War.  
However, the veteran's combat status was nothing new.  
Rather, whereas an earlier (October 1985) RO decision had 
been predicated on the lack of a PTSD diagnosis, the October 
1991 RO decision was based on the development of a PTSD 
diagnosis.  Especially in this case, where the veteran's 
combat status was never at issue, the Board cannot conclude 
that there was any CUE in the October 1991 RO decision in not 
applying 38 C.F.R. § 3.156(c) after the receipt of additional 
service department records relating to the veteran's combat 
service. 

The veteran also argues that the RO should have treated VA 
medical records from October 1988 and December 1988 as 
applications to reopen the previously denied claim for 
service connection for PTSD.  See 38 C.F.R. § 3.157(b).  
However, in order for a VA examination or hospitalization 
report to serve as such a claim, there must have been a prior 
formal claim for compensation that had been allowed.  Ibid.  
Therefore, in this case, where the prior formal claim for 
compensation (service connection for PTSD) had been denied, 
the October 1988 and December 1988 VA hospitalization records 
could not be a basis for an earlier effective date for 
service connection for PTSD.

The Board notes that the veteran has not contended that there 
was any CUE in the October 1985 RO decision that initially 
denied service connection for PTSD.  Rather, the veteran's 
focus has been on the October 1991 (for the effective date of 
both the award of service connection and the award of a 100 
percent rating) and February 1993 RO decisions (for the 
effective date of the award of a 100 percent rating).  
Therefore, the Board need not discuss the October 1985 RO 
decision.

The veteran also contends that the RO's October 1991 and 
February 1993 rating decisions should have awarded a 100 
percent schedular disability rating back to the date of an 
earlier claim for service connection for PTSD (that is, 
August 1985) based on evidence that was then in the record.  
However, the Board has already concluded that there was no 
CUE in the RO's October 1991 decision that awarded service 
connection or PTSD as of August 2, 1990.  Therefore, absent 
an earlier effective date for the underlying award of service 
connection for PTSD, there can be no basis for an effective 
date earlier than August 2, 1990, for a 100 percent schedular 
rating for PTSD.  

The above discussion addresses part of the veteran's claim 
for an earlier effective date for a 100 percent schedular 
rating for PTSD.  However, there still remains a claim for an 
effective date earlier than April 17, 1991, for the award of 
a 100 percent schedular rating for PTSD.  Since the October 
1991 RO decision, a temporary 100 percent rating had been in 
effect since April 17, 1991, under 38 C.F.R. § 4.29 for a 
period of hospitalization.  Moreover, in a February 1993 
rating decision, the RO awarded a schedular 100 percent 
rating for PTSD as of April 17, 1991.  Since a temporary 
100 percent rating under 38 C.F.R. § 4.29 had also been in 
effect from August 2, 1990 (the effective date of the award 
of the underlying service connection for PTSD) through 
August 31, 1990, the remaining claim for an effective date 
earlier than April 17, 1991, for the award of a schedular 100 
percent rating for PTSD actually involves only the period 
from September 1, 1990, through April 16, 1991, when a 30 
percent schedular rating was in effect for PTSD.  The veteran 
contends that both the October 1991 and the February 1993 RO 
decisions were clearly and unmistakably erroneous.

Under the circumstances of this case, the Board concludes 
that the evidence in the file at the time of the RO's October 
1991 and February 1993 decisions that awarded a 30 percent 
schedular rating for PTSD from September 1, 1990, through 
April 16, 1991, and that awarded a 100 percent schedular 
rating for PTSD only from April 17, 1991, were clearly and 
unmistakably erroneous.   

As stated above, a determination that a prior determination 
involved CUE involves the following three-prong test: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  

At the time of the RO decisions at issue here, a 100 percent 
rating was warranted for PTSD when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when PTSD 
is totally incapacitating psychoneurotic, with symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or where the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
DC 9411 (1990).  

In the alternative, a 100 percent schedular rating was also 
warranted if the only compensable service-connected 
disability is a mental disorder that is assigned a 70 percent 
rating and that mental disorder precludes a veteran from 
securing or following a substantially gainful occupation.  
38 C.F.R. § 4.16(c) (1990).  The criteria for a 70 percent 
rating require that the ability to establish and maintain 
effective or favorable relationships be severely impaired and 
that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.143, DC 9411 
(1990).

In this case, the evidence at the time of the October 1991 
and February 1993 RO decisions almost completely showed that 
the veteran was being repeatedly hospitalized for violent 
behavior with only periodic discharges from inpatient and 
outpatient treatment programs.  Although there is evidence 
that he continued to work for some time, that evidence of 
employment is almost entirely negated by the frequent 
treatments and hospitalizations.  It is also almost 
completely negated by numerous PTSD diagnoses that described 
the veteran's PTSD prognosis as guarded and that stated that 
the veteran was in fact unemployable.  The veteran was 
subjected to a rollercoaster of ratings, with one temporary 
period of a 100 percent rating based on hospitalization 
followed by a short-lived period of a 30 percent schedular 
rating.  However, the failure to recognize the evidence at 
the time of the October 1991 and February 1993 RO decisions 
(such as the guarded prognosis and the medical opinions 
regarding occupational impairment or unemployability) 
constitute an error that was undebatable and of the sort 
that, had it not been made, would have manifestly changed the 
outcome at the time it was made.  Therefore, the Board 
concludes that there was CUE in both the October 1991 and 
February 1993 RO decisions.  As of a result of this finding 
of CUE, the Board concludes that the veteran was entitled to 
a 100 percent schedular rating for the sole remaining period 
when he was rated 30 percent disabled due to PTSD (that is, 
from September 1, 1990, through April 16, 1991).

In closing, the Board also notes that the veteran's attorney 
has referred to the state of the law and the evidence before 
VA in 1996 or June 1996.  This appears to be wholly a 
typographical error, since this appeal involves only two 
rating decisions (the October 1991 and February 1993 RO 
decisions).  Indeed, there is no rating decision in the 
claims folder that is dated in 1996.  Therefore, the Board 
has not addressed this apparent inaccuracy in the pleadings 
filed by the veteran's attorney.

In sum, the Board concludes that the October 1991 RO decision 
contained no CUE with regard to the effective date of service 
connection for PTSD, but that the October 1991 and February 
1993 RO decisions contained CUE with regard to the effective 
date of a 100 percent schedular rating for PTSD fro 
September 1, 1990, through April 16, 1991.


ORDER

1.  An effective date earlier than August 2, 1990, for the 
award of service connection for post-traumatic stress 
disorder (PTSD), based on clear and unmistakable error (CUE) 
in an October 1991 RO decision, is denied.

2.  An effective date of September 1, 1990, for a 100 percent 
schedular rating for PTSD, based on clear and unmistakable 
error (CUE) in October 1991 and February 1993 RO decisions, 
is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


